19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George A. GRAHAM;  Betty H. Graham, Plaintiffs Appellants,v.COUNTY OF ALBEMARLE;  V. Wayne Cilimberg, Director ofPlanning, County of Albemarle;  Amelia M. Patterson, ZoningAdministrator, County of Albemarle;  Susan L. McLeod,Director, Charlottesville Albemarle Health Department,Defendants Appellees.
No. 93-1951.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 14, 1994.Decided March 8, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Charlottesville.  James H. Michael, Jr., District Judge.  (CA-92-67-C).
George A. Graham, Betty H. Graham, appellants pro se.
Mark Alan Trank, Paxson, Smith, Gilliam & Scott, P.C., Charlottesville, VA, for appellees.
W.D.Va.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order abstaining from exercising jurisdiction pursuant to  Burford v. Sun Oil Co., 319 U.S. 315 (1943), and  Railroad Comm'n of Texas v. Pullman, 312 U.S. 496 (1941).  Our review of the record and the district court's opinion discloses that Burford abstention is appropriate for the reasons stated by the district court.*  Graham v. County of Albemarle, No. CA-92-67-C (W.D. Va.  June 28, 1993).  However, pursuant to our authority under 28 U.S.C. Sec. 2106, we modify the dismissal to a dismissal without prejudice.


2
Accordingly, we affirm the order, as modified.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 Appellant's motion to expedite is now moot and is dismissed for that reason